Case 19-33568-mvl7 Doc 101 Filed 10/05/20                                       Entered 10/05/20 15:41:08        Page 1 of 4
                                                                                                                           BTXN 094 (rev. 5/04)




                                              UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS

 In Re:                                                                     §
                                                                            §
              Eric C. Blue                                                  §          Case No.: 19-33568-7
                                                                            §
                                                                            §
                                                             Debtor(s)      §
                                                                            §

                                                 VERIFICATION OF MAILING LIST


          The Debtor(s) certifies that the attached mailing list (only one option may be selected per form):

                                     is the first mail matrix in this case.

                                     adds entities not listed on previously filed mailing list(s).

                                     changes or corrects name(s) and address(es) on previously filed mailing list(s).

                                     deletes name(s) and address(es) on previously filed mailing list(s).



       In accordance with N.D. TX L.B.R. 1007.2, the above named Debtor(s) hereby verifies that the
attached list of creditors is true and correct.


 Date: October 5, 2020
                                                                     Eric C. Blue
                                                                     Signature of Debtor

                                                                         xxx-xx-9062
                                                                     Debtor's Social Security/Tax ID No.


                                                                     Joint Debtor's Social Security/Tax ID No.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
    Case 19-33568-mvl7 Doc 101 Filed 10/05/20   Entered 10/05/20 15:41:08   Page 2 of 4



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         Ascent Victory Park
                         2588 N. Houston St.
                         Dallas, TX 75219


                         AT&T Wireless
                         208 S. Akard St.
                         Dallas, TX 75202


                         AT&T Wireless
                         P.O. Box 6463
                         Carol Stream, IL 60197


                         Brendan J. Carlin
                         c/o Rachel E. Khirallah
                         Khirallah West PC
                         3027 Routh Street, Suite 100
                         Dallas, TX 75201


                         City of Dallas
                         1500 Marilla St.
                         Suite 4AN
                         Dallas, TX 75201


                         Compass Bank
                         c/o Shawn K. Brady
                         6351 Preston Road, Suite 350
                         Dallas, TX 75034


                         Equinox Highland Park
                         4023 Oak Lawn Ave.
                         Dallas, TX 75219


                         Green Mountain Energy
                         910 Louisiana Street
                         Houston, TX 77002


                         Internal Revenue Service
                         300 E. 8th Street
                         STOP 5026AUS
                         Austin, TX 78701
Case 19-33568-mvl7 Doc 101 Filed 10/05/20   Entered 10/05/20 15:41:08   Page 3 of 4




                     JHT   Holdings, Inc.
                     c/o   Peter N. Flocos
                     599   Lexington Ave.
                     New   York, NY 10022


                     Lexington Law Group
                     2915 Hunter Mill Rd.
                     Ste. 17
                     Oakton, VA 22124


                     Matthew Baker
                     c/o Rachel E. Khirallah
                     Khirallah West PC
                     3027 Routh Street, Suite 100
                     Dallas, TX 75201


                     Neill S. Wright
                     c/o Darrell Cook
                     6688 North Central Expy.
                     Dallas, TX 75206


                     Phelps Dunbar LLP
                     c/o Christopher Ralston
                     365 Canal Street, Suite 2000
                     New Orleans, LA 70130


                     Piney Lake Opportunities ECI Master Fund
                     c/o Charles Dale
                     Proskauer Rose LLP
                     One International Place
                     Boston, MA 02110


                     Portfolio Secure Lone, LLC
                     101 Huntington Ave., Ste. 500
                     Boston, MA 02199


                     Regus Management Group
                     15455 Dallas Pkwy.
                     Ste. 600
                     Addison, TX 75001


                     Reward Zone Mastercard
                     P.O. Box 9001007
                     Louisville, KY 40290
Case 19-33568-mvl7 Doc 101 Filed 10/05/20   Entered 10/05/20 15:41:08   Page 4 of 4




                     Sallie Mae Corp.
                     300 Continental Dr.
                     Newark, DE 19713


                     Sallie Mae Corp.
                     P.O. Box 8459
                     Philadelphia, PA 19101


                     Spectrum Cable
                     400 Atlantic Street
                     Stamford, CT 06901


                     State Farm Insurance Co.
                     One State Farm Plaza
                     Bloomington, IL 61710


                     State of Maryland Child Support Division
                     311 West Saratoga Street
                     Baltimore, MD 21201


                     Wendell McCain
                     106 Saison Road
                     Chapel Hill, NC 27517


                     Worth Ross Management Co., Inc.
                     4144 N. Central Expy.
                     Suite 580
                     Dallas, TX 75204
